Cole, J.
Two errors are assigned. One of them is grounded upon two instructions, which relate to the measure of damages. But, as the jury found that the plaiutiff was not entitled to any damages, he could not have been prejudiced by the instructions, even if they gave an erroneous measure as claimed by appellant, to wit: that the plaintiff was entitled, if the jury found for him, to the value of the timber, instead of three times its value.
The other error assigned is, that the verdict is not supported by the evidence. The testimony is in direct conflict.' If the jury believed *590the testimony of the defendant himself, and one of his witnesses, instead of the plaintiff and his more numerous witnesses, their verdict could be sustained. That they had the right thus to do cannot be denied. In such case we cannot interfere, although, to us, the weight of the testimony, as presented here on the record, may appear to be the other way.
Affirmed.